Title: From Benjamin Franklin to Elizabeth and Benjamin West, 16 August 1780
From: Franklin, Benjamin
To: West, Elizabeth,West, Benjamin


Passy, Augt. 16. 1780
I received by the hand of Mr Strange, and contemplated with great Pleasure, the Representations of my dear Friends Mr and Mrs West, & their Children, contain’d in the fine Print they have been so kind as to send me. I pray God to bless them all, particularly my Godson, and grant them to live as long as I have done, & with as much Health, who continue as hearty as a Buck, with a Hand still steady, as they may see by this Writing. I hope yet to embrace them once more in Peace: In the mean time I wish them every kind of Felicity, being with sincere Respect & Esteem Theirs affectionately
B Franklin
Mr & Mrs West
 
Addressed: To / Mr West / History Painter / London
Notation: Dr. Franklin
